Exhibit 10.1
 
EXECUTION COPY
 
 
 
 


[ex10-10.jpg]
 
 
 
 
CREDIT AGREEMENT
 
Dated as of August 26, 2010
 
 
between
 
 
HOKU CORPORATION
as Borrower,
 
and
 
CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH
as Lender
 

 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 Page No.
 
SECTION 1 Definitions
1    
1.1
Definitions.
1
1.2
Computation of Time Periods.
7
1.3
Accounting Terms.
7
   
SECTION 2 THE CREDIT FACILITIES
7    
2.1
Term Loan.
7
2.2
Default Rate.
8
2.3
Prepayments.
8
2.4
Capital Adequacy.
9
2.5
Requirements of Law.
10
2.6
Taxes.
11
2.7
Place and Manner of Payments.
13
   
SECTION 3 CONDITIONS
14    
3.1
Conditions to Obligations of Lender.
14
   
SECTION 4 REPRESENTATIONS AND WARRANTIES
15    
4.1
Corporate Status.
15
4.2
Corporate Authorization.
15
4.3
Liens; Indebtedness.
16
4.4
Litigation.
16
4.5
Governmental and Other Approvals.
16
4.6
Use of Loans.
16
4.7
ERISA.
16
4.8
Environmental Compliance.
17
4.9
Foreign Assets Control Regulations, Etc.; OFAC Compliance.
17
   
SECTION 5 COVENANTS
17    
5.1
Corporate Existence.
17
5.2
Reports, Certificates and Other Information.
18
5.3
[Intentionally Omitted].
19
5.4
Mergers and Consolidations.
19
5.5
Taxes.
19
5.6
Insurance.
19
5.7
Compliance with Laws.
20
5.8
Payment of Obligations.
20
5.9
Maintenance of Properties. Etc.
20

 
 
i

--------------------------------------------------------------------------------

 
 
5.10
Change in the Nature of Business.
20
5.11
Transactions with Affiliates.
20
5.12
Foreign Assets Control Regulations.
21
   
SECTION 6 EVENTS OF DEFAULT
21
   
6.1
Events of Default.
21
6.2
Rights and Remedies.
23
   
SECTION 7 MISCELLANEOUS
23    
7.1
Notices.
23
7.2
Benefit of Agreement.
24
7.3
No Waiver; Remedies Cumulative.
25
7.4
Payment of Expenses, etc.
25
7.5
Amendments, Waivers and Consents.
26
7.6
Counterparts.
26
7.7
Headings.
26
7.8
Survival of Indemnification.
26
7.9
Governing Law; Jurisdiction; Waiver of Jury Trial.
26
7.10
USA Patriot Act.
27
7.11
Severability.
27
7.12
Entirety.
27
7.13
Survival of Representations and Warranties.
27
7.14
Fiduciary Relationship.
27




 
 
ii

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT dated as of August 26, 2010 (as the same may be amended,
restated or otherwise modified from time to time, the “Credit Agreement”)
between HOKU CORPORATION (the “Borrower”) and CHINA MERCHANTS BANK CO., LTD.,
NEW YORK BRANCH (the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Borrower has requested the Lender, and the Lender has agreed, to
provide a term credit facility in an aggregate principal amount of up to
$5,000,000 on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
 
SECTION 1
 
DEFINITIONS
 
1.1 Definitions.
 
As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an assignee (with the consent of any party whose consent is
required by Section 7.2(b)).
 
“Availability Period” means the one-month period that commences on the Closing
Date.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Prime Rate.
 
“Borrower” means Hoku Corporation, a Delaware corporation, together with its
successors and permitted assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
“Borrowing Date” means the date on which a borrowing is requested as such term
is defined in Section 2.1(b)(i).
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
 
“Capital Lease” means any lease of Property the obligations with respect to
which are required to be capitalized on a balance sheet of the lessee in
accordance with GAAP.
 
“Change of Control” means any Person or group of Persons acting in concert (in
each case other than the Parent) gaining the Control of the Borrower.
 
“Closing Date” has the meaning ascribed to it  in Section 3.1.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations promulgated thereunder as in effect from time to
time.
 
“Control” in relation to any entity means either the direct or indirect
ownership of more than 50% of the membership interest, share capital, or similar
rights of ownership of the entity or the power to direct or cause the direction
of the management and the policies of the entity whether through the ownership
of the applicable ownership rights, contract or otherwise.
 
“Commitment” means the obligation of the Lender to fund the Loans in an
aggregate principal amount not to exceed the Committed Amount.
 
“Committed Amount” means an aggregate principal amount of $5,000,000.
 
“Credit Documents” means this Credit Agreement and any other documents executed
by the Borrower in connection herewith.
 
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Dollars” and “$” means the lawful currency of the United States of America.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
 
“Event of Default” means such term as defined in Section 6.1.
 
“Facility Fees” means Lender’s charge for making a credit facility available to
the Borrower hereunder, in an amount equal to 0.50% per annum multiplied by the
Committed Amount and payable by the Borrower to the Lender on each Interest
Payment Date.
 
 
2

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3 hereof.
 
“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof.  The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
 
“Indebtedness” means, as to any Person, (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments or upon which interest payments are
customarily made, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all
obligations, including without limitation intercompany items, of such Person
issued or assumed as the deferred purchase price of Property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business and due within six months of the incurrence thereof) which would
appear as liabilities on a balance sheet of such Person, (v) all obligations of
such Person under take-or-pay or similar arrangements or under commodities
agreements, (vi) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (vii) all Guaranty Obligations of such
Person, (viii) the principal portion of all obligations of such Person under
Capital Leases, (ix) all obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements, commodity purchase
or option agreements or other interest or exchange rate or commodity price
hedging agreements and (x) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent
unreimbursed).  The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner (except for any such
Indebtedness with respect to which the holder thereof is limited to the assets
of such partnership).
 
 
3

--------------------------------------------------------------------------------

 
 
“Interest Payment Date” means, (i) as to any LIBOR Loan, the last day of each
Interest Period for such Loan, the date of any prepayment and the Maturity Date
and (ii) as to any Base Rate Loan, the last Business Day of each calendar month,
the date of any prepayment and the Maturity Date.  If an Interest Payment Date
falls on a date which is not a Business Day, such Interest Payment Date shall be
deemed to be the immediately succeeding Business Day, except that in the case of
LIBOR Loans where the immediately succeeding Business Day falls in the
immediately succeeding calendar month, then on the immediately preceding
Business Day.
 
“Interest Period” means a period of three months duration commencing in each
case on the date of the borrowing (including extensions and conversions);
provided, however, that (A) if any Interest Period would end on a day which is
not a Business Day, such Interest Period shall be extended to the immediately
succeeding Business Day (except that in the case of LIBOR Loans where the
immediately succeeding Business Day falls in the immediately succeeding calendar
month, then on the immediately preceding Business Day), (B) no Interest Period
shall extend beyond the Maturity Date and (C) in the case of LIBOR Loans, where
an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall, subject to clause (A) above, end on the last
Business Day of such calendar month.
 
 “Lender” means China Merchants Bank Co., Ltd., New York Branch, together with
its successors and permitted assigns.
 
“Letter of Credit” means the standby letter of credit issued by China Merchants
Bank Co., Ltd., Chengdu Branch which is procured by the Parent in favor of the
Lender to secure the Borrower’s obligations to the Lender hereunder.
 
“LIBOR Rate” means, with respect to any LIBOR Loan for the Interest Period
applicable thereto, the rate appearing on Page 3750 of the Dow Jones Market
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service providing rate quotations comparable
to those currently provided on such page of such Service, as determined by the
Lender from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with an interest period
comparable to the applicable Interest Period.  In the event that such rate is
not available at such time for any reason, then “LIBOR Rate” shall mean, with
respect to any LIBOR Loan for the Interest Period applicable thereto, the
arithmetic average, as determined by the Lender, of the rate per annum (rounded
upwards, if necessary, to the nearest 1/16 of 1%) quoted by each Reference Bank
at approximately 11:00 A.M. New York, New York time (or as soon thereafter as
practicable) two Business Days prior to the first day of the Interest Period for
such LIBOR Loan for the offering by such Reference Bank to leading banks in the
London interbank market of eurodollar deposits having a term comparable to such
Interest Period and in an amount comparable to the principal amount of the LIBOR
Loan to be made by such Reference Bank for such Interest Period;  provided that
if any Reference Bank does not furnish such information to the Lender on a
timely basis the Lender shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks.
 
 
4

--------------------------------------------------------------------------------

 
 
“LIBOR Loan” means any Loan bearing interest at a rate determined by reference
to the LIBOR Rate.
 
“LIBOR Rate Spread” means, for any LIBOR Loan for any applicable Interest
Period, 2% per annum.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
 
“Loan” means, unless otherwise stated in this Credit Agreement, the principal
amount of each borrowing under this Credit Agreement or the principal amount
outstanding of that borrowing.
 
“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets or liabilities of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
to perform any material obligation under the Credit Documents or (iii) the
material rights and remedies of the Lender under the Credit Documents.
 
“Material Subsidiary” means a Subsidiary, including its Subsidiaries,
substantially all of whose voting capital stock is owned by the Borrower and/or
the Borrower’s other Subsidiaries and which meets all of the following criteria:
 
(i)           the Borrower’s and its other Subsidiaries’ proportionate share of
total assets (after intercompany eliminations) of such subsidiary exceeds 10% of
the total assets of the Borrower and its Subsidiaries on a consolidated basis as
of its most recently completed fiscal year; and
 
(ii)           the Borrower’s and its other Subsidiaries’ proportionate share of
of equity in the income from continuing operations before income taxes
extraordinary items and the cumulative effect of a change in accounting
principleof such Subsidiary exceeds 10% of such income of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed fiscal
year.
 
“Maturity Date” means August 24, 2012.
 
 
5

--------------------------------------------------------------------------------

 
 
“Non-Excluded Taxes” means such term as defined in Section 2.9(a).
 
“Notice of Borrowing” means the written notice of borrowing as referenced and
defined in Section 2.1(b)(i).
 
“Obligations” means the unpaid principal of, and the accrued and unpaid interest
on, the Loans, all accrued and unpaid fees and expenses payable by the Borrower
to the Lender and all other unsatisfied obligations of the Borrower arising
under any of the Credit Documents, including without limitation under Sections
2.8, 2.9 and 2.10.
 
“Parent” means Tianwei New Energy Holdings Co., Ltd., the Borrower's parent
company as of the date hereof.
 
“Participant” means such term as defined in Section 7.2(c).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and is either (i) maintained by the Borrower or any Subsidiary for employees of
the Borrower and/or any Subsidiary or (ii) maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which the Borrower or any Subsidiary is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
 
“Prime Rate” means the rate of interest announced by the Lender from time to
time as its Prime Rate.
 
“Prohibited Person” shall have the meaning given to such term in the Trading
with the Enemy Act, as amended, or the applicable foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended).
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Reference Banks” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and
Citibank, N.A.
 
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.
 
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, limited liability company, association, joint venture or
other entity in which such person directly or indirectly through Subsidiaries
has more than 50% equity interest at the time.  Unless otherwise specified, any
reference to a Subsidiary is intended as a reference to a Subsidiary of the
Borrower.
 
 
6

--------------------------------------------------------------------------------

 
 
1.2 Computation of Time Periods.
 
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
 
1.3 Accounting Terms.
 
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lender hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis.  All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 5.2 hereof.
 
 
SECTION 2
 
THE CREDIT FACILITIES
 
2.1 Term Loan.
 
(a)           Commitment.  Subject to the terms and conditions of this Credit
Agreement, the Lender agrees to make one or more term loans to the Borrower
during the Availability Period in an aggregate principal amount specified by the
Borrower not to exceed the Committed Amount.  Amounts repaid or prepaid in
respect of the Loans may not be reborrowed.
 
(b)           Loan Borrowings.
 
(i) Notice of Borrowing.  The Borrower shall request a Loan borrowing by written
notice (or telephone notice promptly confirmed in writing) to the Lender not
later than 11:00 A.M. (New York, New York time) on the third Business Day (or
such later day as the Lender may agree in its sole discretion) prior to the date
of the requested borrowing.  Such request for borrowing shall be irrevocable,
shall be made in a notice of borrowing in substantially the form approved by the
Lender (a “Notice of Borrowing”), and shall specify (A) that a Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day) (the “Borrowing Date”), and (C) the aggregate principal amount to be
borrowed.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) Minimum Amounts.  A Loan borrowing shall be in a minimum aggregate amount
of $100,000 and integral multiples of $100,000 in excess thereof (or the
remaining Committed Amount, if less).
 
(iii) Advances.  The Lender will make a Loan borrowing available to the Borrower
on the Borrowing Date by crediting the account of the Borrower on the books of
the office of the Lender specified in Section 7.1 in immediately available
funds.  The Lender at its option may make the Loan by causing any of its
domestic or foreign branches or Affiliates to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Credit Agreement.
 
(b) Repayment.  The Borrower hereby unconditionally promises to repay in full
the principal amount of the Loans and the other Obligations outstanding, and not
previously repaid, on the Maturity Date.
 
(c) Interest and Facility Fee.  Subject to the provisions of Section 2.2, the
outstanding Loans shall bear interest at a per annum rate equal to the LIBOR
Rate for the applicable Interest Period plus the LIBOR Rate Spread.  The
Borrower hereby unconditionally promises to pay to the Lender accrued interest
and the Facility Fee on the Loans in arrears on each Interest Payment Date and
the Maturity Date.
 
2.2 Default Rate.
 
The Borrower hereby unconditionally promises to pay to the Lender interest on
demand on all overdue principal and, to the extent permitted by law (after as
well as before judgment), overdue interest in respect of each Loan and any other
overdue amount payable hereunder or under the other Credit Documents at a rate
2% per annum greater than the rate which would otherwise be applicable (or if no
rate is applicable, then 2% per annum greater than the Prime Rate).
 
2.3 Extension.
 
Unless a Loan shall have been prepaid on or before the last day of the
applicable Interest Period, a new Interest Period shall automatically apply to
the Loan beginning on the Business Day immediately following the last day of the
then expiring Interest Period; provided (i) that no Interest Period shall extend
beyond the Maturity Date, and (ii) the Borrower may elect to have the Prime Rate
apply to any portion of a Loan that is not less than $1,000,000 at any time,
upon not less than one (1) Business Day’s prior written notice to Lender,
subject to the payment of any amounts due under Section 2.10 if any such portion
of the Loan is converted to a Base Rate Loan on a date other than on the last
day of an Interest Period.  Any Base Rate Loan in an amount of not less than
$1,000,000 may be converted into a LIBOR Loan upon not less than three (3)
Business Days’ prior written notice from Borrower to Lender.
 
2.4 Prepayments.
 
(a) Voluntary Prepayments.  The Borrower may prepay the Loans, in whole or in
part, at any time without any premium or penalty; provided that (i) any such
prepayment of a Loan shall include all interest accrued on the portion of the
Loan so prepaid and all other moneys then due and payable under this Credit
Agreement; (ii) partial prepayments shall be in a minimum principal amount of
$100,000 and multiples of $100,000 in excess thereof and (iii) any prepayment
shall be made together with all additional amounts, if any, due under Section
2.10.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Notice.  In the case of voluntary prepayments under subsection (a) hereof,
the Borrower will give notice to the Lender of its intent to make such a
prepayment by 11:00 A.M. (New York, New York time) one (1) Business Day prior to
the date of prepayment.
 
2.5 Capital Adequacy.
 
If, after the Closing Date, the Lender has determined that the adoption or
effectiveness of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Lender or its holding company with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the Lender’s or its holding company’s
capital as a consequence of its commitments or obligations hereunder to a level
below that which the Lender or its holding company could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
the Lender’s or its holding company’s policies with respect to capital
adequacy), then, upon notice from the Lender, the Borrower shall pay to the
Lender such additional amount or amounts as will compensate the Lender or its
holding company for such reduction.  Each determination by the Lender of amounts
owing under this Section shall, absent manifest error, be conclusive and binding
on the Borrower.  Notwithstanding anything contained herein to the contrary, the
Borrower shall not be under any obligation to pay to the Lender amounts
otherwise owing under this Section 2.5 if the Lender shall not have delivered
such written notice to the Borrower within ninety (90) days following the later
of (i) the date of occurrence of the event which forms the basis for such notice
and request for compensation and (ii) the date the Lender becomes aware of such
event.  Notwithstanding the foregoing, the Lender agrees that, before giving any
notice seeking a payment under this Section 2.5, it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different office, branch or Affiliate of the Lender as the office,
branch or Affiliate of the Lender having the commitments and obligations of the
Lender hereunder if making such designation would avoid or reduce the amount of
such reduction in its rate of return on its capital or assets and would not, in
the reasonable judgment of the Lender, be otherwise disadvantageous to the
Lender.
 
 
9

--------------------------------------------------------------------------------

 
 
2.6 Illegality.
 
Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof occurring
after the Closing Date shall make it unlawful for the Lender to maintain LIBOR
Loans as contemplated by this Credit Agreement, (a) the Lender shall promptly
give written notice of such circumstances to the Borrower, (b) the commitment of
the Lender hereunder to continue LIBOR Loans as such and shall forthwith be
canceled and, until such time as it shall no longer be unlawful for the Lender
to maintain LIBOR Loans, the Lender shall then have a commitment only to
maintain a Base Rate Loans when the continuation of a LIBOR Loan is supposed to
occur hereunder and (c) the Lender’s Loans then outstanding as LIBOR Loans, if
any, shall be converted automatically to Base Rate Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law.  If any such conversion of a LIBOR Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to the Lender such amounts, if any,
as may be required pursuant to Section 2.10.
 
2.7 Requirements of Law.
 
If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to the Lender, or compliance by
the Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender) (it being understood and agreed that matters set forth in the
Consultation Paper issued by the Basle Committee on Banking Supervision of June
1999 shall not be treated as having been adopted or applied prior to the Closing
Date):
 
(i) shall subject the Lender to any tax of any kind whatsoever with respect to
the Loans made by it or change the basis of taxation of payments to the Lender
in respect thereof (except for Non-Excluded Taxes covered by Section 2.8
(including Non-Excluded Taxes imposed solely by reason of any failure of the
Lender to comply with its obligations under Section 2.8 (b)) and changes in
taxes measured by or imposed upon the overall net income, or franchise tax
(imposed in lieu of such net income tax), of the Lender or its applicable
lending office, branch, or any affiliate thereof);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of the Lender; or
 
(iii) shall impose on the Lender any other condition (excluding any tax of any
kind whatsoever);
 
 
10

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which such Lender deems to be material, of making, continuing or
maintaining the Loans or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, upon notice to the Borrower from the Lender, in
accordance herewith, the Borrower shall promptly pay the Lender, upon its
demand, any additional amounts necessary to compensate the Lender for such
increased cost or reduced amount receivable; provided that the Borrower shall
not be under any obligation to pay to the Lender amounts otherwise owing under
this Section 2.7 if the Lender shall not have delivered such written notice to
the Borrower, within ninety (90) days following the later of (A) the date of
occurrence of the event which forms the basis for such notice and request for
compensation and (B) the date the Lender becomes aware of such event.  If the
Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall provide prompt notice thereof to the Borrower certifying
(x) that one of the events described in this Section has occurred and describing
in reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by the Lender and a reasonably detailed explanation of the calculation
thereof.  Such a certificate as to any additional amounts payable pursuant to
this Section submitted by the Lender to the Borrower shall be conclusive in the
absence of manifest error.  This covenant shall survive the termination of this
Credit Agreement and the payment of the Loans and all other amounts payable
hereunder.  Notwithstanding the foregoing, the Lender agrees that, before giving
any notice seeking a payment of additional amounts under this Section 2.7, the
Lender will use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different office, branch or
Affiliate as the office, branch or Affiliate of the Lender making, continuing or
maintaining the Loans hereunder or having the commitments and obligations
hereunder resulting in such increased cost to the Lender or reduction in the
amount receivable by the Lender hereunder if making such designation would avoid
the need for, or reduce the amount of, such increased cost or would avoid or
decrease the reduction in the amount receivable hereunder and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to the Lender.
 
2.8 Taxes.
 
(a) Except as provided below in this subsection, all payments made by the
Borrower under this Credit Agreement shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, (excluding net income taxes and
franchise taxes imposed in lieu of net income taxes imposed on the Lender as a
result of a present or former connection between the jurisdiction of the
Governmental Authority imposing such tax and the Lender (except a connection
arising solely from the Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Credit Agreement))
(all such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
and withholdings being hereinafter called “Non-Excluded Taxes”).  If any
Non-Excluded Taxes are required to be withheld from any amounts payable to the
Lender hereunder, the amounts so payable to the Lender shall be increased to the
extent necessary to yield to the Lender (after payment of all Non-Excluded
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Credit Agreement, provided, however, that the
Borrower shall be entitled to deduct and withhold any Non-Excluded Taxes and
shall not be required to increase any such amounts payable to the Lender that is
not organized under the laws of the United States of America or a state thereof
if the Lender fails to comply with the requirements of Section 2.8(b).  Whenever
any Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Lender a certified copy of an original
official receipt received by the Borrower showing payment thereof.  If the
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify the Lender for any
taxes, interest or penalties that may become payable by the Lender as a result
of any such failure.  Notwithstanding anything contained herein to the contrary,
the Borrower shall not be under any obligation to pay to the Lender amounts
otherwise owing under this Section 2.8(a) if the Lender shall not have delivered
such written notice to the Borrower within ninety (90) days following the later
of (i) the date of occurrence of the event which forms the basis for such notice
and request for indemnity and (ii) the date the Lender becomes aware of such
event.  The agreements in this subsection shall survive the termination of this
Credit Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) The Lender agrees that it shall:
 
(X)(i)           so long as it is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, on or before the date of any payment by the Borrower
under this Credit Agreement to the Lender, deliver to the Borrower two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or successor applicable form, as the case may be, certifying that it is
entitled to receive payments under this Credit Agreement without deduction or
withholding of any United States federal income taxes;
 
(ii) deliver to the Borrower two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and
 
(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower; or
 
(Y)           if the Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (i) agree to furnish to the Borrower on or before the
date of any payment by the Borrower two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or successor applicable form
certifying to the Lender’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 881(c) of
the Code with respect to payments to be made under this Credit Agreement (and to
deliver to the Borrower two further copies of such form on or before the date it
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recently provided form and, if necessary, obtain any
extensions of time reasonably requested by the Borrower for filing and
completing such forms), and (ii) agree, to the extent legally entitled to do so,
upon reasonable request by the Borrower, to provide to the Borrower such other
forms as may be reasonably required in order to establish the legal entitlement
of the Lender to an exemption from withholding with respect to payments under
this Credit Agreement;
 
unless in any such case any change in treaty, law or regulation has occurred
after the date such Person (or, in the case of a Person that shall become a
Lender or a Participant pursuant to Section 7.2, its transferor) becomes the
Lender hereunder which renders all such forms inapplicable or which would
prevent the Lender from duly completing and delivering any such form with
respect to it and the Lender so advises the Borrower.  Each Person that shall
become the Lender shall, upon the effectiveness of the related transfer, be
required to provide all of the forms, certifications and statements required
pursuant to this subsection; provided that in the case of a Participant the
obligations of such Participant pursuant to this subsection (b) shall be
determined as if the Participant were a Lender except that such Participant
shall furnish all such required forms, certifications and statements to the
Lender.
 
 
12

--------------------------------------------------------------------------------

 
 
2.9 Place and Manner of Payments
 
Except as otherwise specifically provided herein, all payments hereunder shall
be made to the Lender in Dollars in immediately available funds, without offset,
deduction, counterclaim or withholding of any kind, at its offices specified in
Section 7.1 not later than 2:00 P.M. (New York, New York time) on the date when
due.  Payments received after such time shall be deemed to have been received on
the immediately succeeding Business Day.  The Lender may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Borrower maintained with the Lender
(with notice to the Borrower).  The Borrower shall, at the time it makes any
payment under this Credit Agreement, specify to the Lender the principal,
interest, fees or other amounts payable by the Borrower hereunder to which such
payment is to be applied (and in the event that it fails so to specify, or if
such application would be inconsistent with the terms hereof, the Lender shall
apply the payment in such manner as the Lender may determine to be appropriate
in respect of obligations owing by the Borrower hereunder).  Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the immediately succeeding
Business Day (subject to accrual of interest at non-default rates and fees for
the period of such extension (but not any default interest on amounts as to
which such due date shall have been extended)), except that in the case of LIBOR
Loans, if the extension would cause the payment to be made in the next following
calendar month, then such payment shall instead be made on the immediately
preceding Business Day.  Except as expressly provided otherwise herein, all
computations of interest and fees shall be made on the basis of actual number of
days elapsed over a year of 360 days.  Interest shall accrue from and include
the date of borrowing, but exclude the date of payment.
 
2.10 Break Funding Payments.
 
In the event of (a) the payment of any principal of any LIBOR Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), or (b) the failure to borrow or prepay any LIBOR Loan on
the date specified in any notice delivered pursuant hereto, then, in any such
event, the Borrower shall compensate the Lender for the loss, cost and expense
attributable to such event.  In the case of a LIBOR Loan, such loss, cost or
expense to the Lender shall be deemed to include an amount determined by the
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
interest that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the then applicable LIBOR
Rate for a period available in the London interbank market closest in length to
such remaining period.  A certificate of the Lender setting forth any amount or
amounts that the Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 3
 
CONDITIONS
 
3.1 Conditions to Obligations of Lender.
 
This Credit Agreement, including the obligation of the Lender to make the Loans
requested to be made by it, shall not become effective until the date (the
“Closing Date”) on which each of the following conditions is satisfied or
provided for in form and substance reasonably acceptable to the Lender, or duly
waived in writing by the Lender in accordance with Section 7.5:
 
(a) Executed Credit Documents.  Receipt by the Lender of duly executed copies of
this Credit Agreement, the Letter of Credit, and the other Credit Documents.
 
(b) No Default; Representations and Warranties.  As of the Closing Date
(i) there shall exist no Default or Event of Default and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects.
 
(c) Corporate Documents.  Receipt by the Lender of the following:
 
(i) Charter Documents.  A copy of the articles of incorporation of the Borrower
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation and certified by an
officer of the Borrower to be true and correct as of the Closing Date.
 
(ii) Operating Agreement.  A copy of the by-laws of the Borrower certified by an
officer of the Borrower to be true and correct as of the Closing Date.
 
(iii) Resolutions.  A copy of the resolution of the board of directors of the
Borrower approving and adopting the Credit Documents to which it is a party, the
transactions contemplated thereby and authorizing execution and delivery
thereof, certified by an officer of the Borrower to be true and correct and in
force and effect as of the Closing Date.
 
(iv) Good Standing.  A copy of (A) the certificate of good standing, with
respect to the Borrower, certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation and each other
jurisdiction in which the failure to so qualify and be in good standing would
have a Material Adverse Effect on the business or operations of the Borrower in
such jurisdiction and (B) to the extent available, a certificate indicating
payment of all corporate franchise taxes certified as of a recent date by the
appropriate governmental taxing authorities.
 
 
14

--------------------------------------------------------------------------------

 
 
(v) Incumbency.  Receipt by the Lender of an incumbency certificate, including
specimen signatures, of the authorized signatories of the Borrower authorized to
execute the Credit Documents to which it is a party on behalf of the Borrower.
 
(d) Material Adverse Change.  Since December 31, 2009, there shall not have
occurred, nor otherwise exist, an event or condition which has a Material
Adverse Effect on the Borrower.
 
(e) Other.  Receipt by the Lender of such other documents, agreements or
information which it may reasonably requested.
 
3.2 Conditions to Each Loan Advance.
 
The obligation of the Lender to make any Loan advance, including the extension
of any Loan, is subject to satisfaction of the following conditions:
 
(a) The Lender shall have received an appropriate Notice of Borrowing;
 
(b) The representations and warranties set forth in Section 4 shall be true and
correct in all material respects as of such date (except for those which
expressly relate to an earlier date);
 
(c) No Default or Event of Default shall exist and be continuing either prior to
or after giving effect to the Loan to be made; and
 

 
(d)
 the sum of the aggregate amount of the Loans (taking into account the Loan
advance to be made) does not exceed the Committed Amount,

 
The delivery of each Notice of Borrowing and each notice of extension relating
to an extension of the Loans shall constitute a representation and warranty by
the Borrower of the correctness of the matters specified in subsections (b) and
(c) above.
 
 
SECTION 4
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lender as follows:
 
 
15

--------------------------------------------------------------------------------

 
 
4.1 Corporate Status.
 
The Borrower is a corporation duly formed and organized and validly existing in
good standing in its jurisdiction of incorporation, is duly qualified and in
good standing as a foreign corporation and authorized to do business in all
other jurisdictions wherein the nature of its business or property makes such
qualification necessary, except where its failure so to qualify would not have a
Material Adverse Effect, and has full power to own its real properties and its
material personal properties and to carry on its business as now conducted.
 
4.2 Corporate Authorization.
 
The execution, delivery and performance of the Credit Documents by the Borrower
are within the powers and authority of the Borrower, have been duly authorized
by proper corporate proceedings and do not and will not contravene any provision
of applicable law or of its articles of incorporation, as amended to date, or
the by-laws, as amended to date, or any instrument binding on the Borrower, or
result in the creation of any Lien upon any of its property or assets pursuant
to any agreement or any instrument to which it is a party or by which it is
bound.  Each of this Credit Agreement and other Credit Documents to which it is
a party has been duly executed and delivered by the Borrower and constitutes the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms, subject to the effect of (a) applicable
bankruptcy, moratorium, insolvency, reorganization or other similar law
affecting the enforceability of creditors’ rights generally and (b) general
principles of equity (whether in a proceeding at law or in equity).
 
4.3 Liens; Indebtedness.
 
Neither the Borrower nor any of its Subsidiaries has outstanding any Lien except
(i) as permitted by Section 5.3, and (ii) certain mechanic’s liens for a
property located in Idaho (“Idaho Mechanic’s Liens”) for which Borrower intends
to obtain releases using a portion of the proceeds of the Loans.
 
4.4 Litigation.
 
Except for the filing of lis pendens in connection with the Idaho Mechanic’s
Liens, there are no actions, suits or proceedings pending or, to the best
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary in any court or arbitration or before or by any governmental
department, agency or instrumentality, domestic or foreign, which reasonably
could be expected to have a Material Adverse Effect; and none of the Borrower or
any Subsidiary is in violation of any judgment, order, writ, injunction, decree
or award or in violation of any rule or regulation of any Governmental
Authority, domestic or foreign, the violation of which would have a Material
Adverse Effect.
 
4.5 Governmental and Other Approvals.
 
No approval, consent or authorization of, or any other action by, or filing or
registration with, any governmental department, agency or instrumentality,
domestic or foreign, is necessary for the execution or delivery by the Borrower
of the Credit Documents or for the performance by the Borrower of any of the
terms or conditions hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
4.6 Use of Loans.
 
The proceeds of the Loans will be used for general corporate purposes, including
working capital advances; provided, that no portion of the proceeds of the Loans
will be used to purchase or otherwise acquire, whether in a single transaction
or a series of related transactions, a majority of the voting stock or other
ownership interest of a Person or all or substantially all of the Property of a
Person if such purchase or acquisition is against the recommendation of, or
otherwise opposed by, the board of directors or other governing body of such
Person.  No part of the proceeds of any Loan hereunder will be used for the
purpose of purchasing or carrying Margin Stock or to extend credit to others for
such purpose, in violation of Regulation T, Regulation U or Regulation X issued
by the Board of Governors of the Federal Reserve System or Section 7 of the
Securities Exchange Act of 1934, as amended.
 
4.7 ERISA.
 
Each of the Borrower and each Subsidiary has fulfilled its obligations, if any,
under the minimum funding standards of ERISA with respect to each Plan
maintained by it and is otherwise in compliance in all material respects with
the applicable provisions of ERISA.
 
4.8 Environmental Compliance.
 
Each of the Borrower and its Subsidiaries is in substantial compliance with all
applicable federal, state and local environmental laws, regulations and
ordinances governing its business, properties or assets with respect to
discharges into the ground and surface water, emissions into the ambient air and
generation, storage, transportation and disposal of waste materials or process
by-products, except such noncompliances as are not likely to have a Material
Adverse Effect.
 
4.9 Foreign Assets Control Regulations, Etc.; OFAC Compliance.
 
Neither the execution and delivery of this Agreement or the other Credit
Documents by Borrower nor the use of the proceeds of the Loans, will violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) of the Anti-Terrorism Order or any enabling legislation
or Executive Order relating to any of the same.  Without limiting the generality
of the foregoing, neither the Borrower Party nor any of their respective
Subsidiaries (a) is or will become a blocked person described in Section 1 of
the Anti-Terrorism Order or (b) engages or will engage in any dealings or
transactions or be otherwise associated with any such blocked person.


None of the Borrower or any Subsidiary thereof is listed on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”)  pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001), and/or any other
list maintained pursuant to any of the rules and regulations of OFAC or pursuant
to any other applicable Executive Orders or otherwise subject to any sanction
imposed pursuant to an OFAC implemented regulation.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 5
 
COVENANTS
 
So long as any of the Commitment is in effect and, in any event, until payment
in full and discharge of all Obligations to the Lender, including payment of all
principal of and interest on the Loans, the Borrower shall comply, and shall
cause each Subsidiary, to the extent applicable, to comply, with the following
covenants:
 
5.1 Corporate Existence.
 
The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger or
consolidation permitted under Section 5.4.
 
5.2 Reports, Certificates and Other Information.
 
The Borrower shall furnish to the Lender:
 
(A) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal year and
the consolidated statements of income, cash flows and common shareholders’
equity of the Borrower and its consolidated Subsidiaries for such fiscal year,
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal year, all in reasonable detail and accompanied by a report or
opinion (which shall not be qualified by reason of any limitations imposed by
the Borrower) of an independent public accounting firm of recognized national
standing selected by the Borrower, which shall be prepared in accordance with
generally accepted auditing standards relating to reporting, to the effect that
such financial statements present fairly, in accordance with GAAP consistently
applied (except for changes in which such accountants concur), the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at the
end of such fiscal year and their consolidated results of operations and the
consolidated cash flows for such fiscal year;
 
(B) as soon as available and in any event within 90 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year of
the Borrower, the condensed consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarterly period and the
condensed consolidated statements of income and cash flows of the Borrower and
its consolidated Subsidiaries for that part of the fiscal year ended with such
quarterly period, setting forth in each case in comparative form the
corresponding figures for the corresponding period of the preceding fiscal year,
all in reasonable detail and certified by a principal financial officer of the
Borrower subject to normal year-end adjustments;
 
 
18

--------------------------------------------------------------------------------

 
 
(C) immediately upon a senior officer in the Borrower’s finance department
becoming aware of (i) the existence of a Default or an Event of Default; and
(ii) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including, without limitation, (a) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
of its Subsidiaries and any Governmental Authority; (b) the commencement of, or
any material development in, any litigation or proceeding affecting the Borrower
or any of its Subsidiaries, including pursuant to any applicable environmental
law; and (c) any litigation, investigation or proceeding affecting the Borrower
in which the amount involved exceeds $500,000, or in which injunctive relief or
similar relief is sought, in the cases of subclauses (ii) (a) through (c) which
could reasonably be expected to have a Material Adverse Effect, a written notice
specifying the nature and period of existence thereof and what action the
Borrower is taking or proposes to take with respect thereto; and
 
(D) promptly after the sending or filing thereof, copies of all reports which
the Borrower may from time to time furnish its stockholders.
 
At any reasonable time and from time to time, upon ten (10) Business Days’ prior
written notice, the Borrower shall permit the Lender or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of and visit the properties of the Borrower and any
of its Subsidiaries, and to discuss the affairs, finances and accounts of the
Borrower and any of its Subsidiaries, in each case to the extent regarding this
Credit Agreement, (i) with any of the Borrower’s senior officers or any of the
Borrower’s officers within the Borrower’s finance department and (ii) with the
Borrower’s independent public accounting firm, in the presence of one or more
officers of the Borrower if so requested by the Borrower (it being understood
that information obtained by the Lender pursuant to this Section shall be kept
confidential except to the extent any such information becomes public or is
required to be disclosed by law or requested to be disclosed by any Governmental
Authority); provided that none of the Lender and the agents and representatives
thereof shall be entitled to examine or make copies of or abstracts from the
records of the Borrower or any Subsidiary if the Borrower shall be advised by
counsel, in good faith, that the examination, copying or abstracting of such
information or material could result in a waiver of any attorney-client
privilege relating to such information or material or otherwise compromise the
Borrower’s or a Subsidiary’s position in any litigation, investigation or other
legal proceeding to which the Borrower or any Subsidiary is a party or is
subject.
 
5.3 [Intentionally omitted.]
 
5.4 Mergers and Consolidations.
 
The Borrower shall not, nor shall it permit any Material Subsidiary to,
(i) merge or consolidate with or into any other entity that is not the Borrower
or another Material Subsidiary unless the Borrower or the Material Subsidiary or
another Subsidiary, all of the equity interests of which are owned by the
Borrower, directly or indirectly, is the surviving entity and no Default or
Event of Default shall exist either immediately prior to or after giving effect
thereto, or (ii) sell, lease or otherwise transfer all or substantially all of
its property, assets and business to any other entity other than the Borrower or
a Material Subsidiary or another Subsidiary, all of the equity interests of
which are owned by the Borrower, directly or indirectly.
 
 
19

--------------------------------------------------------------------------------

 
 
5.5 Taxes.
 
The Borrower shall, and shall cause each Subsidiary to, pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established
and except where the failure to do so would not have a Material Adverse Effect.
 
5.6 Insurance.
 
The Borrower shall, and shall cause each Subsidiary to, maintain insurance,
which may include self-insurance, in such amounts and covering such risks as is
consistent with sound business practice; provided that the Borrower and each
Subsidiary may self-insure the risks of damage to its Properties and other
losses resulting from named and other windstorms and related causes without
establishing any reserve relating to such retained risks.
 
5.7 Compliance with Laws.
 
The Borrower shall, and shall cause each of its Subsidiaries to, comply in all
material respects with the requirements of all federal, state and local laws,
rules, regulations, ordinances and orders (including, without limitation,
environmental laws) applicable to or pertaining to their Properties or business
operations except where the necessity of compliance therewith is contested in
good faith by appropriate proceedings or where the failure to comply is not
likely to either (i) have a Material Adverse Effect or (ii) result in a Lien
upon any of their Property.
 
5.8 Payment of Obligations.
 
The Borrower will, and will cause each of its Subsidiaries to, pay and discharge
as the same shall become due and payable, all its material obligations and
liabilities, including:  (i) all tax liabilities, assessments and governmental
charges or levies upon it or its Properties, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves (if required by
GAAP) in accordance with GAAP are being maintained by the Borrower or such
Subsidiary; and (ii) all lawful claims which, if unpaid, would by law become a
Lien upon its Property.
 
5.9 Maintenance of Properties. Etc.
 
The Borrower shall, and shall cause each of its Subsidiaries to, maintain and
preserve all of their Properties that are used or useful in the conduct of its
business in good working order and condition, ordinary wear and tear expected,
to the extent that failure to maintain any of such Property would be reasonably
likely to have a Material Adverse Effect.
 
 
20

--------------------------------------------------------------------------------

 
 
5.10 Change in the Nature of Business.
 
The Borrower shall not, and shall not permit any of its Subsidiaries to, engage,
in any material respect, in a business other than the manufacturing and
provision of such products and services as the Borrower and its Subsidiaries
currently manufacture and provide or products and services that are similar to
the services and products currently provided and activities related and
complementary to any of the foregoing.
 
5.11 Transactions with Affiliates.
 
The Borrower shall not, and the Borrower shall not permit or cause any of its
Subsidiaries to, enter into or consummate any transaction with any Affiliate of
such Person other than (a) as expressly permitted by, and subject to, the other
terms of this Agreement, and (b) other transactions pursuant to agreements which
are entered into in the ordinary course of business and are on fair and
reasonable terms not less favorable to the Borrower or such Subsidiary than
would be obtained in an arm’s length transaction between unrelated parties of
equal bargaining power; provided, that the Borrower and its Subsidiaries may
enter into transactions that are not on an arm’s-length basis with such
Affiliates so long as the fair market value of any such transaction does not
exceed $100,000 at any time.


5.12 Foreign Assets Control Regulations.
 
(1) The Borrower shall not use the proceeds of the Loans in any manner that will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or the Anti-Terrorism Order of any enabling
legislation or Executive Order relating to any of the same.  Without limiting
the foregoing, the Borrower will not permit itself or any of its Subsidiaries to
(a) become a blocked person described in Section 1 of the Anti-Terrorism Order
or (b) knowingly engage in any dealings or transactions or be otherwise
associated with any person who is known by the Borrower or who (after such
inquiry as may be required by Applicable Law) should be known by the Borrower to
be a blocked person.  (2) Each member or other direct or indirect principal of
Borrower shall be at all times during the term of the Loans an entity or person
which (a) is (as whose principals shall be) a reputable entity or person of good
character and in good standing as reasonably determined by the Lender, (b) is
creditworthy and not adverse to the Lender in any pending litigation or
arbitration in which the Lender is also a party, (c) is not a Prohibited Person,
and (d) is in good standing in its state or country or organization.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 6
 
EVENTS OF DEFAULT
 
6.1 Events of Default.
 
Each of the following occurrences shall constitute an “Event of Default” under
this Credit Agreement:
 
(A) any representation or warranty made by the Borrower to the Lender in or in
connection with this Credit Agreement or any of the other Credit Documents shall
prove to have been false or misleading in any material respect when made or
furnished;
 
(B) the Borrower shall fail to pay
 
(i) any principal of any Loan as and when the same shall become due and payable,
or
 
(ii) any interest on any Loan, any costs and expenses or other Obligation as and
when the same shall become due and payable, and such failure shall continue
unremedied for more than three (3) Business Days;
 
(C) the Borrower shall fail to pay when due, whether by acceleration or
otherwise, one or more evidences of Indebtedness (other than the Loans
hereunder) having an aggregate unpaid balance of more than $1,000,000, and such
failure shall continue for more than the period of grace, if any, applicable
thereto and shall not have been waived;
 
(D) (i) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.1, 5.4, 5.10, and 5.11 of this Credit
Agreement on its part to be performed or observed or (ii) the Borrower shall
fail to perform or observe any other term, covenant or agreement contained in
this Credit Agreement or any other Credit Document on its part to be performed
or observed, and such failure shall continue unremedied for a period of thirty
(30) days after (I) the Borrower shall have received notice of such failure from
the Lender or (II) a senior officer in the finance department of the Borrower
shall have knowledge of such failure, whichever shall first occur;
 
(E) the Borrower or any Material Subsidiary shall (i) apply for or consent to
the appointment of a receiver, custodian, trustee or liquidator of the Borrower
or such Subsidiary or any of their respective properties or assets,
(ii) generally fail or admit in writing its inability to pay its debts as they
become due, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under the Bankruptcy Code (as now or hereafter in
effect), (v) file a petition seeking to take advantage of any other law relating
to bankruptcy, insolvency, reorganization, winding-up or composition or
readjustment of debts, (vi) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against the Borrower or
such Material Subsidiary in an involuntary case under the Bankruptcy Code or
(vii) take any corporate action for the purpose of effecting any of the
foregoing;
 
 
22

--------------------------------------------------------------------------------

 
 
(F) a proceeding or case shall be commenced, without the application or consent
of the Borrower or any Material Subsidiary, in any court of competent
jurisdiction seeking (i) its liquidation, reorganization, dissolution or
winding-up or the composition or readjustment of its debts, (ii) the appointment
of a trustee, receiver, custodian or liquidator of the Borrower or such Material
Subsidiary or of all or any substantial part of its assets or (iii) similar
relief in respect of the Borrower or such Material Subsidiary under any law
relating to bankruptcy, insolvency, reorganization, winding-up or composition or
adjustment of debts, and such proceeding or case shall continue undismissed, or
an order, judgment or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect, for a period of sixty (60) days;
 
(G) any final judgment, final consent decree or final order for the payment of
money (or for the performance of any remedial action or other services that
would result in the expenditure of funds by the Borrower or any of its
Subsidiaries) shall be rendered against the Borrower or any of its Subsidiaries
by any federal, state or local court or administrative agency and the same shall
fail to be discharged, stayed or bonded for a period of sixty (60) days after
such final judgment, final consent decree or final order for the payment of
money (or, in the case of performance obligations, shall fail to be performed in
the manner and at the times required in such final judgment, final consent
decree or final order or shall fail to otherwise be discharged, stayed or
bonded, in any such case, for a period of sixty (60) days after the performance
of such obligations is required); provided that no occurrence described in this
subsection (G) shall constitute an Event of Default unless the aggregate
outstanding liability of the Borrower and its Subsidiaries which has resulted
from all such occurrences shall exceed $500,000 (or its equivalent in any other
currency); or
 
(H) a Change of Control shall have occurred.
 
6.2 Rights and Remedies.
 
In the case of an Event of Default described in subsection (E) or (F) of Section
6.1 relating to the Borrower or a Material Subsidiary, the Commitment of the
Lender shall be immediately terminated and the Loans, including all interest
thereon, and all other Obligations shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower.  In the case of any other Event of Default,
and in any such event (other than an event described in subsection (E) or
subsection (F) of Section 6.1 relating to the Borrower or a Material
Subsidiary), the Lender may, by notice to the Borrower (i) terminate forthwith
the Commitment of the Lender and/or (ii) declare the Loans, including all
interest thereon, and all other Obligations to be forthwith due and payable,
whereupon the Loans and all such other Obligations shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower, (iii) make a
drawing under the Letter of Credit and apply the proceeds of such drawing toward
the discharge of the Obligations and/or (iv) exercise any rights or remedies
provided to the Lender under the Credit Documents or at law or equity.
 
 
23

--------------------------------------------------------------------------------

 
 
SECTION 7
 
MISCELLANEOUS
 
7.1 Notices.
 
Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via confirmed telecopy (or other confirmed
facsimile device) to the number set out below (provided, however, that notices
regarding Defaults and Events of Default or amounts owing under Sections 2.4,
2.7, 2.8 or 2.10 may not be given by telecopy), (iii) the Business Day following
the day on which the same has been delivered prepaid to a reputable national
overnight air courier service for next day delivery, or (iv) the third Business
Day following the day on which the same is sent by certified or registered mail,
postage prepaid, return-receipt requested, in each case to the respective
parties at the address set forth below or at such other address as such party
may specify by written notice to the other party hereto:
 
if to the Borrower:
 
HOKU CORPORATION
1288 Ala Moana Blvd., Suite 220
Honolulu, Hawaii 96814
Telephone: 808 682 7800
Fax: 808 440 0357


if to the Lender
 
CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH
535 Madison Avenue, 18th Floor
New York, New York 10022
Telephone:212 753 1801
Fax: 212 753 1319


7.2 Benefit of Agreement.
 
(a) Generally.  This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may not assign and transfer any of
its interests without prior written consent of the Lender; provided further that
the rights of the Lender to transfer, assign or grant participations in its
rights and/or obligations hereunder shall be limited as set forth in this
Section 7.2, provided, however, that nothing herein shall prevent or prohibit
the Lender from (i) pledging or assigning its Loans hereunder to a Federal
Reserve Bank in support of borrowings made by the Lender from such Federal
Reserve Bank, or (ii) granting assignments or participations in the Lender’s
Loans and/or Commitments hereunder to its parent company and/or to any of its
Affiliate.
 
 
24

--------------------------------------------------------------------------------

 
 
(b) Assignments.  The Lender may, upon obtaining the consent of the Borrower,
assign all of its rights and obligations hereunder pursuant to an Assignment and
Acceptance to another bank or financial institution; provided that (i) no such
consent shall be unreasonably withheld or delayed and (ii) consent of the
Borrower shall not be required with respect to any assignment by the Lender to
its Affiliate or to a party that is not a competitor of or adverse to the
Borrower and no such consent shall be required from the Borrower after the
occurrence and during the continuation of any Event of Default.  Any assignment
hereunder shall be effective upon execution by all necessary parties of the
applicable Assignment and Acceptance.  The assigning Lender will give prompt
notice to the Borrower of any such assignment.  Upon the effectiveness of any
such assignment (and after notice to the Borrower as provided herein), the
assignee shall become a “Lender” for all purposes of this Credit Agreement and
the other Credit Documents and, to the extent of such assignment, the assigning
Lender shall be relieved of its obligations hereunder to the extent of the Loans
and Commitment components being assigned.
 
(c) Participations.  The Lender may sell, transfer, grant or assign
participations in all or any part of it’s interests and obligations hereunder to
one or more banks or other entities (each a “Participant”); provided that
(i) the selling Lender shall remain the “Lender” for all purposes under this
Credit Agreement (the selling Lender’s obligations under the Credit Documents
remaining unchanged) and the Participant shall not constitute a Lender
hereunder, (ii) no such Participant shall have, or be granted, rights to approve
any amendment or waiver relating to this Credit Agreement or the other Credit
Documents except to the extent any such amendment or waiver would (A) reduce the
principal of or rate of interest on or fees in respect of any Loan in which the
Participant is participating, or (B) postpone the date fixed for any payment of
principal (including extension of the Maturity Date or the date of any mandatory
prepayment), interest or fees in which the Participant is participating and
(iii) sub-participations by the Participant (except to an affiliate, parent
company or affiliate of a parent company of the Participant) shall be
prohibited.  In the case of any such participation, except as contemplated in
clause (ii) of the proviso of the first sentence of this Section, the
Participant shall not have any rights under this Credit Agreement or the other
Credit Documents (the Participant’s rights against the selling Lender in respect
of such participation to be those set forth in the participation agreement with
the Lender creating such participation) and all amounts payable by the Borrower
hereunder shall be determined as if such Lender had not sold such participation.
 
7.3 No Waiver; Remedies Cumulative.
 
No failure or delay on the part of the Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between or among the parties hereto shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
under any other Credit Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege hereunder or
thereunder.  The rights and remedies provided herein are cumulative and not
exclusive of any rights or remedies which the Lender would otherwise have.  No
notice to or demand on any party hereto in any case shall entitle any such party
to any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Lender to take any other or further
action in any circumstances without notice or demand.
 
 
25

--------------------------------------------------------------------------------

 
 
7.4 Payment of Expenses, etc.
 
The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and expenses
(including reasonable legal fees and disbursements) of the Lender in connection
with the preparation, negotiation, execution and delivery of this Agreement and
the other Credit Documents and any amendment, waiver or consent relating to this
Credit Agreement and the other Credit Documents to which it shall consent,
including, but not limited to, any such amendments, waivers or consents
resulting from or related to any work-out, renegotiation or restructuring
relating to the performance by the Borrower under this Credit Agreement and of
the Lender in connection with enforcement of the Credit Documents and the
documents and instruments referred to therein (including, without limitation, in
connection with any such enforcement, the reasonable fees and disbursements of
outside counsel for the Lender); and (ii) indemnify the Lender, their respective
officers, directors, employees, representatives and agents from and hold each of
them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, any investigation, litigation or other
proceeding (whether or not the Lender is a party thereto) related to the
entering into and/or performance of any Credit Document or the use of proceeds
of any Loan (including other extensions of credit) hereunder or the consummation
of any other transactions contemplated in any Credit Document, including,
without limitation, the reasonable fees and disbursements of outside counsel
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified).  In clause (ii) of the
immediately preceding sentence, to the extent any such investigation, litigation
or other proceeding shall be brought by or relate to a third party (other than
by and between the Borrower and the Lender) then the Borrower shall be permitted
to defend claims using professionals chosen by the Borrower, subject to the
approval of the Lender, which approval shall not be unreasonably withheld or
delayed.  The Borrower agrees that in any such case no claim will be settled
without the prior written consent of the indemnified Person against whom such
claim is made unless such settlement includes an unconditional release of such
Person.
 
7.5 Amendments, Waivers and Consents.
 
Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
signed by the Lender and the Borrower.
 
7.6 Counterparts.
 
This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Credit Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
7.7 Headings.
 
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
 
7.8 Survival of Indemnification.
 
All indemnities set forth herein, including, without limitation, in Sections
2.8, 2.9, 2.10 and 7.4 shall survive the execution and delivery of this Credit
Agreement, and the making of the Loans, the repayment of the Loans and other
obligations and the termination of the Commitments hereunder; provided, however,
that payment of any such amounts shall be subject to the limitations, if any,
regarding requirements for notice set out in such Sections.
 
7.9 Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a) THIS CREDIT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Credit Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Credit Agreement or any other Credit Document
shall affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Credit Agreement or any other Credit Document
against the Borrower or any of its properties in the courts of any jurisdiction.
 
(c) THE LENDER AND THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT,
ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
7.10 USA Patriot Act.
 
The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT ACT (Title III of Pub. L. 107-56 ) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act.
 
 
27

--------------------------------------------------------------------------------

 
 
7.11 Severability.
 
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect  to the illegal, invalid or unenforceable
provisions.
 
7.12 Entirety.
 
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
 
7.13 Survival of Representations and Warranties.
 
All representations and warranties made by the Borrower herein shall survive the
execution of this Credit Agreement and the making of the Loans hereunder.
 
7.14 Fiduciary Relationship.
 
The Borrower, on behalf of itself and its Subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrower, its Subsidiaries and their
Affiliates, on the one hand, and the Lender and its Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Lender or its Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.
 
 
 
 
[Remainder of Page Intentionally Left Blank]
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.
 

 
HOKU CORPORATION
as the Borrower
         
by
/s/ Scott Paul
     
Name: Scott Paul
     
Title: President & CEO
         




 
by
/s/ Darryl Nakamoto
     
Name: Darryl Nakamoto
     
Title: CFO
         




 
by
/s/ Wei Xia
     
Name: Wei Xia
     
Title: Chairman
         








 
CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH
as the Lender
         
by
/s/ Hui Fang
     
Name: Hui Fang
     
Title: G.M.
         




 
by
/s/ Jian Ding
     
Name: Jian Ding
     
Title: Manager
         




29